Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollard et al US 2006/0061166 in view of Brown et al US 2011/0241398 (‘398).
Claims 1, 12, 15 and 18-19, Bolland et al discloses a swing system comprising: a swing (10) comprising: a seat (42) formed of a bottom portion (66) connected to a front support portion (46) and a back support portion (58); the front support portion comprising an upper, lateral support (46), and a medial support (94) connecting the upper, lateral support to the bottom portion of the seat (66) (Fig. 2); a first space between the bottom portion, the medial support, and the upper, lateral support forming a first forward leg opening (50), and a second space between the bottom portion, the 
The above explanation would constitute the steps of providing as set forth in claim 18.
 	Claims 2, 6 and 13, Fig. 5 of Bolland et al shows the bottom portion, the front support portion, and the back support portion formed of a unitary piece (see [0019]).
	Claims 4-5, 10, 11 and 20, Bolland et al shows in Fig. 6 a first support bracket (106) attached to each of the left and right sides of the seat (42); and a first anchor/connector (126) connected each of the first and second brackets to first and 
	Claim 17, Figs. 1 and 2 shows a swing front side having a width, the grip (74) extending across the width of the swing front side.
Claims 7-9 and 14, it is noted that Bolland et al fails to specifically disclose the dimensions of the heights of the front and back support portions as claimed.  However, such features are considered a matter of design choice to accommodate any particular user and/or play environment since it has been held that limitations relating the size of the package were not sufficient to patentably distinguish over the prior art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolland et al modified by Brown et al (‘398) as applied to claims 1, 12 and 18 above and in further view of Johnson U.S. Patent 7,578,746.
It is noted that the combination Bolland et al and Brown et al (‘398) fails to teach the anchor as being a triangular as claimed.  However, Johnson discloses that it is well-known in the art to utilize triangular anchors (7, 9) (see Fig. 2) for connecting a swing seat to chains (11) by anchors.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the brackets (106) and anchors (126) of Bolland et al with the brackets and triangular anchors as taught by Johnson for the purpose of simplifying the support of the swing seat. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 18 have been considered but are moot because the new ground of rejection includes a newly cited reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711